— Appeals by defendants from two judgments (one as to each of them) of the County Court, Nassau County (Clyne, J.), both rendered September 5, 1980, convicting each of them of two counts of robbery in the first degree, upon jury verdicts, and imposing sentences. Judgments affirmed. The alleged errors of the trial court in its instructions to the jury, *627raised by defendants on appeal, were not properly excepted to at trial, and have thus not been preserved for appellate review. (CPL 470.05, subd 2) The alleged improper remarks by the prosecutor on summation were not so prejudicial as to have denied defendants a fair trial. We have considered defendants’ other contentions, and find them to be without merit. Lazer, J. P., Gibbons, Gulotta and Bracken, JJ., concur.